Case 0:20-cv-62520-RKA Document 8 Entered on FLSD Docket 01/01/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
                                Case No. 0:20-cv-62520-RKA

 DELROY A. CHAMBERS, JR.,

        Plaintiff,

 v.

 SHARON BERCOVICZ, doing business as
 GALLERIA HOMES REALTY,

       Defendant.
 _________________________________________/

                                  NOTICE OF SETTLEMENT

        Plaintiff, Delroy A. Chambers, Jr., hereby gives notice to the Court that he and Defendant

 have settled this matter. The Parties will file appropriate dismissal papers in accordance with the

 terms of the settlement agreement.

                                                      Respectfully submitted,

                                                      Joshua A. Glickman, Esq.
                                                      Florida Bar No. 43994
                                                      josh@sjlawcollective.com
                                                      Shawn A. Heller, Esq.
                                                      Florida Bar No. 46346
                                                      shawn@sjlawcollective.com

                                                      Social Justice Law Collective, PL
                                                      974 Howard Avenue
                                                      Dunedin, Florida 34698
                                                      (202) 709-5744
                                                      (866) 893-0416 (Fax)

                                                      Attorneys for the Plaintiff

                                                      By:   s/ Shawn A. Heller      .
                                                              Shawn A. Heller, Esq.
Case 0:20-cv-62520-RKA Document 8 Entered on FLSD Docket 01/01/2021 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

 Court using the CM/ECF system, on this 1st day of January 2021, which will send a notice of

 electronic filing to all attorneys of record.


                                                 By: s/ Shawn A. Heller      .
                                                       Shawn A. Heller, Esq.
